Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants have submitted very long lists of citations in their Information Disclosures for this application.  The examiner notes the following passage from MPEP 2004: 
"It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, the applicant should highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf.  Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995)."
	The Herregods et al., Sushilkumar, Snow et al., and Zon et al. articles, Jindal 20190382897, Barhara et al. 20190088456, Shero et al. 20200056283, Kong et al. 20180292756 Wang et al. 20180291500, Verenese et al. 20180094351, Kaufman-Osborn et al. 20170256402, Visser et al. 20170062210 and a number of other patent documents are unrelated to the invention claimed. 
	The USPTO office actions are available to the examiner internally and the PCT reports for other applications are of limited probative value.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It should be clear that N is at least 2 otherwise the language “periodic bilayers” makes no sense. They cannot be reasonably described as periodic if they do not repeat.
Also please amend claims 8 and 20 to recite N is - - 2 to 10- - .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,7-11,15-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being fully anticipated by Sun et al. 20190113836.
Sun et al. 20190113836 in figure 1, illustrates an EUV mask including a reflective multilayer of alternating Mo/Si layers (105), a Ru capping layer (110), a 1-20 nm TaN buffer layer (115) and 1-10 (4 illustrated) alternating layers of Ni(120,130)/TaN (125,135) each having 
	The illustration shows the layer 115 to be thicker than the other layers.
Claims 1,3,7-9,11,15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Sun et al. 20140254001.
Sun et al. 20140254001 in figure 4, illustrates an EUV mask including a reflective multilayer of 40.5 alternating Mo/Si layers (403), a Ru capping layer (401), a 19 nm TaN buffer layer (407) and (4 illustrated) alternating layers of 2.78 nm Si(409)/ 4.16 nm TaN (411) for a total absorber thickness of 46.72 nm [0032-0033]. The absorber cavity (307,407) can be TaN, TaBN, Au,Ag,, Pt, Pd, Te, C, Ni or Ru and can be 2-50 nm thick [0028]. The absorber layers (311,411) can be TaN, TaBN, Au,Ag,, Pt, Pd, Te, C, Ni or Ru and can be 3-5 nm thick. The resonating layers can be Si, C, Mo or the like and can be 2-3 nm thick. There may be 2-10 pairs of layers [0029]. 
Claim 1-4,7-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. 20140254001.
It would have been obvious to modify the cited example by reducing the number of pairs form 4 to 2 based upon the disclosure at [0029].   Further, with respect to claims 2,10 and 18, it would have been obvious to replace the Si of the Si/TaN alternating layers with carbon (C  ) based upon the disclosure at [0029].
Claim 1-4,7-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. 20190113836.
.

10.	Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. 20190113836, in view of Jindal 20180031964.
Jindal 20180031964 teaches with respect to figure 5, a substrate (414), coated with a reflective multilayer (412), a capping layer (422), and pairs of absorber layers (420a/420b, 420c/420d, 420e/420f).  The reflective multilayer is Mo/Si, the absorbers are Pt, Zn, Au, NiO, Ag2O, Ir, Fe, SnO2, Co, Cr-Ni, SnO, Cu, Ag, Ac, Te, CsI, Sn, ZnTe, Sb, Ta,, TaN, TaNO, Cr, CrN TaBO with a preference for layers 420a,420c and 420e being Ta, TaN, TaNO or TaBO and layers 420b,420d and 420f being Pt, Zn, Au, NiO, Ag2O, Ir, Fe, SnO2, Co, Cr-Ni, SnO, Cu, Ag, Ac, Te, CsI, Sn, ZnTe, Sb, Ta,, TaN,Cr, CrN. The thicknesses of the absorber layers can be 0.1 to 10 nm, preferably 1-5 nm, or 1-3 nm. 
	It would have been obvious to modify the mask exemplified or rendered obvious by the teachings of Sun et al. 20190113836, by using other materials for the alternating absorber layers such as those disclosed by Jindal 20180031964, who includes TaN and Ni among them with a reasonable expiation of being able to form useful EUV masks.  
	With respect to claims 5 and 13, it would have been obvious to modify the mask exemplified or rendered obvious by the teachings of Sun et al. 20190113836, by replacing the TaN/Ni bilayers with Ag/Te, Ag/Ta, Sb/Te or Sb/Ta bilayers based upon the teachings equivalence in Jindal 20180031964, for TaN, Ta, Ag, Sb, Te and Ni [0072] with a reasonable expectation of being able to form useful EUV masks.  
.  
Claim 1-5,7-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. 20190113836, in view of Jindal 20180031964, further in view of Brunner et al. 20160238939.
Brunner et al. 20160238939 teaches that useful absorbers for EUV masks include Ta, TaN, TaBN, TaBON, TeGeN, Cr, CrOx, Ge, Al, AlCu, Al2O3, Ti, Tin, SnTe, ZnTe [0029,0030]
With respect to claims 5 and 12, it would have been obvious to modify the mask exemplified or rendered obvious by the teachings of Sun et al. 20190113836, by replacing the TaN/Ni bilayers with Ag/TeGeN, Ag/Ge, Sb/TaGeN or Sb/Ge bilayers based upon the teachings equivalence in Jindal 20180031964, for TaN, Ag, Sb and Ni as EUV absorbers in EUV masks and [0072] and TaN, TaGeN and Ge as EUV absorbers useful in EUV masks by Brunner et al. 20160238939 at [0029-0030] with a reasonable expectation of being able to form useful EUV masks.  

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. 20190113836, in view of Jindal 20180031964, further in view of Ishibashi et al. 20050208389.
Ishibashi et al. 20050208389 teaches EUV absorber layers including at least one of Cr, Mn, Co, Cu, Zn, Ga, Ge, Mo, Pd, Ag, Cd, Sn, Sb, Te, I, Hf, Ta, W, Ti, Ag, oxides and nitrides of 
With respect to claims 6 and 14, it would have been obvious to modify the mask exemplified or rendered obvious by the teachings of Sun et al. 20190113836, by replacing the TaN/Ni bilayers with GaSb/ ZnTe bilayers based upon the teachings equivalence in Jindal 20180031964, who includes TaN, Ag, ZnTe and Ni [0072] and the use of Sb, Ge and alloys of these such as SbGe as EUV absorbers in EUV masks in Ishibashi et al. 20050208389 at [0031-0032] with a reasonable expectation of being able to form useful EUV masks.  
With respect to claims 5 and 12, it would have been obvious to modify the mask exemplified or rendered obvious by the teachings of Sun et al. 20190113836, by replacing the TaN/Ni bilayers with Ag/Ge, Ag/TaGe, Ag/Ta, Ag/Te, Ag/TaTe,  Sb/TaGe, Sb/Ge, Sb/Ta, Sb/Te or  Sb/TaTe bilayers based upon the teachings equivalence in Jindal 20180031964, for TaN, Ag, Sb and Ni as absorbers and [0072] and Ge, Ag, Sb, Te, Ta, Ag and allows thereof as EUV absorbers useful in EUV masks at [0031-0032] of Ishibashi et al. 20050208389 with a reasonable expectation of being able to form useful EUV masks.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hector et al. 20050282072 teaches an EUV mask with a reflective multilayer, a capping layer, a buffer layer and the patterned multilayer reflector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        June 30, 2021